DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 18 objected to because of the following informalities: “Sox 2” should read “Sox2” at the second to last line of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 and 22-28 remain rejected and newly added claims 36-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for carrying out the claimed method wherein the providing of cells comprises introducing a nucleic acid construct encoding Oct-4, Sox2, Klf and c-Myc (OSKM) under the control of an inducible promoter and further introducing a nucleic acid encoding C/EBP  operably linked to a promoter into a differentiated immune cell whereby each of the OSKM and C/EBPin the immune cell  are expressed, does not reasonably provide enablement for carrying out the method whereby the providing of cells is carried out by any other means.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, make and/or use the invention commensurate in scope with these claims. 
The newly added claim limitations are acknowledged.  However, the claims are unclear as set forth below.  Clarifying the claims may obviate the rejection as it appears an attempt to clearly narrow the claims was made.  The rejection is currently maintained as set forth at pages 2-4 of the office action dated 10/13/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20,23-28 and 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is unclear, in part, because phrases that relate to one another are in separate parts of the claim.  It is also unclear if OSK and M In (a) each have their own promoter.  It is not clear id C/EBPa recited in (a) is a protein or encoded on a nucleic acid.  Encoding CEBPa on a nucleic acid is recited optionally later in the claim but because it is optional, the claim could be intended to encompass a cell where exogenous CEBP protein was administered.   Finally, the phrase “ligated across a 2A sequence of foot and mouth disease virus” is wholly unclear. 
Claims 19-20, 23-28 and 36-39 depend from claim 18.
Claims 36-38 are unclear.  “…construct comprises at least three coding regions for the Oct4, Sox2, Klf, c-Myc, and C/EBPa linked to each other” is not clear.  It is not clear if three coding regions that encode 5 proteins is intended or if three coding regions for three of the five proteins is intended. 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


The rejection of claim(s) under pre-AIA  35 U.S.C. 102a as being anticipated by Hanna (April 2008, Cell, 133:250-264; IDS) is withdrawn given the amendments to claim 18, incorporating limitations from claim 22. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-20 and 23-28 remain rejected and claims 36-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hanna (April 2008, Cell, 133:250-264; IDS) in view of Yamanaka (US2013/0065311, priority to May 2008; IDS). 
Hanna taught reprogramming B cells (claim 19; differentiated immune cell) by transfecting them with lentiviral vectors encoding Oct-4, Sox2, Klf4 and c-Myc (OSKM), operably linked to a doxycycline inducible promoter (page 252, col. 1).  Terminally differentiated B cells required additional transfection with a second lentiviral vector encoding C/EBP(page 254, col. 2; claim 21).  Nanog gene expression was induced.  Thus, Hanna meets the limitations of claim 18.  With regard to claim 20, the rearrangements were analyzed (see page 254, first full para).  In sum, Hanna teaches retroviral transfection of differentiated B cells with retroviruses encoding OSK and M as well as C/EBP, to obtain pluripotent cells.
Hanna does not teach a wherein the nucleic acid comprises at least two coding regions linked by nucleic acids that encode self-cleaving peptides as is required by claim 22.  However, Yamanaka teaches use of a vector (claim 27) comprising an expression cassette (claim 25) comprising a first and second reprogramming factor nucleic acid sequence separated by a foot and mouth disease virus 2A self-processing/cleaving site sequence and a third reprogramming factor nucleic acid sequence separated from the second reprogramming factor, also, by a 2A sequence of Foot and mouth disease virus (aphthovirus 2A; claims 23-24), operably linked to a promoter (parag. [0024]; parag. [0079], lines 5-11; and parag. [0083]; claim 25). Yamanaka teaches the tetracycline responsive element as an inducible promoter for expression of the reprogramming factor nucleic acid sequences (parag. [0089], lines 5-13). Yamanaka specifically teaches the plasmid pCX-EGFP contains Oct3/4-2A-KIf4-2A-Sox2-STOP (parag. [0106], lines 12-17). While the goal of Yamanka was to reprogram cells without use of a lentiviral vector, this still amounts to a teaching that lentiviral vectors can be used and thereby at least renders their use as obvious. Nonetheless, Hanna (above) taught reprogramming with lentiviral vectors encoding the same reprogramming factors without linkage via 2A peptides.
It would have been obvious to use the vector structure of Yamanaka comprising a multicistronic nucleic acid with protein coding regions separated by sequence encoding 2A in the method of Hanna to arrive at the invention s claimed. One would have been motivated to make such a combination as Yamanaka taught that A2 sequence enhances polycistronic expression, which is a more efficient means of expressing a plurality of genes (para 79). One would have had a reasonable expectation of success in carrying out the combination Yamanaka provides the technology for polycistronic reprogramming and Hanna provides the knowledge that C/EBP enables reprogramming of differentiated B cells, which had previously been found difficult. 
With regard to claims 36-38, these claims are unclear as set forth above. However, to the extent that it appears they require all five factors encoded on one or more nucleic acid vectors, these various combinations are covered by Yamanaka (see paragraphs 67-71).  Yamanaka does not teach CEBP as a factor, which is taught by Hanna and would be obvious to combine or substitute with the various reprogramming factors of Yamanaka.  With regard to newly added claim 39, requiring the nucleic acid construct integrate into the genome, Yamanaka teaches viral vectors can be used and among the options is lentivirus, which integrates into the genome. 
Applicant argues that Yamanaka requires, that when the three reprogramming factors, OKS are encoded on the same construct that they be in that recited order.  Applicant has added a negative limitation to claim 18, omitting Oct3/4-2A-Klf4-2A-Sox2 from the breadth of the claim.  This argument is not persuasive as neither Yamanaka, nor the claim, is limited to a construct encoding each of OS and K.  Initially, claim 18 did not require linkage of coding regions into a single ORF and was rejected as being anticipated by Hanna, for Hanna taught the recited reprogramming factors and including C/EBPa (which is not taught by Yamanaka).  
Yamanaka was relied upon as a secondary reference to teach constructs encoding multiple reprogramming factors in a single open reading frame, linked by a 2A self-cleaving sequence.  Yamanaka is not limited to teaching a nucleic acid encoding Oct3/4-2A-Klf4-2A-Sox2.  In fact, paragraphs 67-71 of Yamanaka discuss multiple combinations of genes including 2 vectors each encoding 2 factors or 2 vectors encoding 3 factors with one factor on a second vector.  At Paragraph [0079], Yamanaka discloses when at least one nucleic acid encoding Oct3/4 and Klf4 (option (ii)), it is preferable to insert the 2A sequence between these genes. This teaching meets the recited limitation of “wherein at least one nucleic acid construct comprises at least two coding regions for the Oct3/4, Sox2, Klf4, c-Myc and C/EBP linked to each other by nucleic acids that encode a self-cleaving peptide so as to form a single open reading frame.” This construct is not “Oct3/4, Sox2, and Klf4 ligated across a 2A sequence in the order of Oct3/4, Klf4 and Sox2”, which is excluded by the claim.  Yamanaka teaches that remaining factors can be introduced on a second nucleic acid construct.  Thus, to the extent that claims 22-28 were previously found obvious over Hanna and Yamanaka, it is maintained that claims 18-20 and 23-28, as amended, are also obvious. 
Applicant also argues that there is a degree of unpredictability with regard to efficiency of cleavage and this could lead to constraints on the order of genes to obtain efficient reprogramming. In response, the claims are broad and fail to require any specific order other than to exclude Oct3/4-2A-Klf4-2A-Sox2, which was found by Yamanaka to be effective at reprogramming.  While there may be inoperable embodiments encompassed by the claims, it would be obvious and well within the realm of the skill level of a person of skill in the art to rearrange the order of genes and carry out the claims to activate endogenous Nanog and/or Oct4 genes. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632